Determination of the respondent Police Commissioner, dated January 23, 1989, which suspended petitioners for 30 days and placed them on one year’s probation, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this court by order of Sup Ct, NY County [Stanley Sklar, J.], entered July 10, 1989) is unanimously dismissed, without costs and without disbursements.
The administrative determination was supported by substantial evidence. The officers were found guilty of various charges of misconduct following a traffic accident, where the officers failed to notify a supervisor that an off-duty housing officer was involved in the accident, failed to safeguard the civilians involved in the accident who were assaulted and verbally abused by a crowd which had gathered, and failed to properly investigate and document the occurrence. Although the hearing testimony was conflicting, the Hearing Officer found the testimony presented on behalf of the respondents was more credible. It is for the administrative agency to determine the credibility of witnesses, to weigh the evidence and to draw inferences therefrom (Irvington Enters. v Duffy, 155 AD2d 335). Concur—Murphy, P. J., Carro, Rosenberger and Smith, JJ.